DETAILED ACTION
This is a first Non-Final Action on the merits in response to the application filed 04/19/21.  The request for foreign priority to a corresponding EP application filed 10/31/18 has been received and is proper.  Claims 21-44 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “joint axle (1.14)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1.”  See Fig. 5 (reference numeral on top-right of the figure). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-44 are rejected because the final limitation of claim 21 recites “…against the sheet, the adjacent inner elastic sheet does not undergo any further deformation.”  See claim 21, lines 17-18.  First, the term “the sheet” is unclear since the claim previously defines “intermediate sheets” and subsequently refers to “the innermost intermediate sheet.”  Which “sheet” is being referred to here.  Second, the term “the adjacent inner elastic sheet” lacks sufficient antecedent basis, and it is unclear what the sheet is “adjacent” to. 
Claim 22 is rejected because the term “the following intermediate sheets” is unclear and lacks sufficient antecedent basis.  See claim 22, line 5. 
Claim 23 is rejected because the term “further sheets” is unclear and lacks sufficient antecedent basis.  See claim 23, line 3. 
Claim 25 is rejected because “the cone” lacks sufficient antecedent basis.  See claim 25, line 3. 
Claim 26 is rejected because it refers to the “conical bushing” but this term lacks sufficient antecedent basis.  See claim 26, line 2.  Claim 26 is further rejected because it redefines “a torsion stop” but this double inclusion is improper and confusing.  See claim 26, line 1. 
Claim 27 is rejected because the entire claim is incomprehensible, including multiple grammatical errors. 
Claim 28 is rejected because the phrases “an inner sheet” and “outer sheet” are unclear.  See claim 28, lines 4, 5.  Does Applicant intend to refer to --a radially inner sheet of the intermediate sheets-- and --a radially outer sheet of the intermediate sheets--?
Claim 32 is rejected because it refers to multiple “deflection angles” but only a single deflection angle has been previously defined.  See claim 32, line 2.  Note that the second deflection angle (2.21) was defined in claim 22, but claim 32 does not depend from claim 22. 
Claim 43 is rejected because the dependency is unclear – “according to any claim 35.”  See claim 43, line 2. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Schneider
Claim(s) 21-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (U.S. Patent No. 3,777,672).  Schneider is directed to a railway car suspension.  See Abstract. 
Claim 21: Schneider discloses an elastic torsion joint [Fig. 3] which is capable of providing multi-stage deflection angles of at least 50° deflection [see Fig. 3], the elastic torsion joint comprising: an elastic layer element (17, 18) which can move around an inner fixed joint axle or around an inner fixed joint ball and which is composed of a plurality of elastic concentric layers (23-26) that are separated from one another by intermediate sheets (18-22), wherein the joint axle (2) or the joint ball is rigidly connected to the innermost elastic layer (23) of the layer element such that, when the layer element moves relative to the inner fixed joint axle or the inner fixed joint ball, said innermost elastic layer is deformed the most of all the layers, and the joint axle or the joint ball is functionally operatively connected to a torsion stop (17) at at least one position of the layer element, the torsion stop and the layer element being designed such that, during rotational movement of the layer element and joint axle relative to one another or during a cardanic movement of the layer element and joint ball relative to one another by a defined deflection angle [see Fig. 3 (angle between opening ends of 18 and 19)], the torsion stop strikes against the innermost intermediate sheet (18) of the layer element that is closest to the joint axle or the joint ball such that, after the stop strikes against the sheet, the adjacent inner elastic sheet (23) does not undergo any further deformation.  See Figs. 1-3. 
Claim 22: Schneider discloses that the torsion stop and the layer element are designed such that, when further force is exerted and the relevant movement between the layer element and joint axle or joint ball by a second defined deflection angle [see Fig. 3 (angle between opening ends of 18 and 20)] occurs, the torsion stop strikes against one of the following intermediate sheets (20) located further radially outward.  See Fig. 3. 
Claim 23: Schneider discloses that the torsion stop and the layer element are designed such that the torsion stop strikes further sheets (20-22) located further radially outward in stages according to further deflection angles.  See Fig. 3. 
Claim 24: Schneider discloses that the layer element is a cylindrical bushing which comprises said inner fixed joint axle, and the torsion stop is attached to at least one flat side of the bushing, the strike against the relevant concentric annular intermediate sheet occurring as a result of rotational movement of the layer element and joint axle relative to one another.  See Figs. 2, 3. 
Claim 25: Schneider discloses that the layer element is a conical bushing which comprises said inner fixed joint axle, and the torsion stop is attached to at least one flat side of the cone, the strike against the relevant concentric conical intermediate sheet occurring as a result of rotational movement of the layer element and joint axle relative to each other.  See col. 5, lines 19-22. 
Claim 26: Schneider discloses that a torsion stop (17) is attached to each of the two flat sides of the cylindrical or conical bushing.  See Fig. 3; col. 5, lines 19-22. 
Claim 27: Schneider discloses that the cylindrical or conical layer element comprises inner intermediate sheets (ends of 18-22) protruding on the side of the torsion stop, from which intermediate sheets an angular segment is cut out, in which cut-out the torsion stop can move around the axle and strike in stages, at a defined deflection angle, against the side edge of the relevant sheet that was produced by the cut-out.  See Fig. 3 (increasingly larger cutouts with large deflection angles for successive sheets 18-21).
Claim 28: Schneider discloses that the multi-stage deflection angle is achieved by the protruding intermediate sheets extending into the angular segment by correspondingly different lengths, the length of an inner sheet being greater in each case than the length of the outer sheet according to the defined deflection angle.  See Fig. 3 (increasingly larger cutouts with large deflection angles for successive sheets 18-21). 
Claim 29: Schneider discloses that the multi-stage deflection angle is achieved by correspondingly designed profiles on the side of the torsion stop facing the layer element.  See Figs. 2, 3. 
Claim 30: Schneider discloses that the cylindrical or conical bushing has at least one separating slot (slot for 17) in an axial direction.  See Figs. 2, 3. 
Claim 31: Schneider discloses that the layer element substantially has the shape of a spherical half-shell, to a center of the flat side of which said inner fixed joint ball is attached together with the torsion stop, the strike against the relevant concentric annular sheet of the layer element occurring as a result of the torsion stop being pressed due to a cardanic movement of the layer element and joint ball relative to one another.  See col. 5, lines 19-22. 
Claim 32: Schneider discloses that the torsion stop has a corresponding profile so as to allow said deflection angles of the joint.  See Figs. 2, 3. 
Claim 33: Schneider discloses that the concentric annular sheets are provided with circumferential stop elements at each of the points against which the torsion stop presses during deflection.  See Figs. 2, 3. 
Claim 34: Schneider discloses that the layer element comprises at least three elastic layers.  See Figs. 2, 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Schneider in view of Mitsch
Claim(s) 35-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Mitsch (WO 2017/144167) (priority date: 08/31/17) (citing to corresponding U.S. Patent Pub. No. 2019/0055982).  Mitsch is directed to a wind power plant having elastic self-aligning ball bearings.  See Abstract. 
Claims 35-44: It should be noted that these claims all depend from claim 21, which is directed solely to the elastic torsion joint.  All these dependent claims amount to intended uses of the claimed joint rather than further structural limitations on the joint itself. 
Schneider is relied upon as in claim 21 above, but does not discuss the specific types of intended uses for the elastic torsion joint.  Mitsch is directed to largely the same applications of the claimed elastic torsion joint, given that this is prior art by the named inventor.  Specifically, Mitsch discusses a cardan joint, wherein the cardan joint comprises an elastic torsion joint, eddy-current-operated damping elements and a transmission gear; a vibration absorber comprising the elastic torsion joint, a cardan joint, a pendulum which is connected via a control link lever to the elastic torsion joint and a pendulum which is connected via a control link lever to a cardan joint; and a wind turbine, comprising the elastic torsion joint, a cardan joint and a pendulum vibration absorber.  See para. 0004, 0008, 0014, 0017, 0020-21, 0027, 0049-52.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ the claimed elastic torsion joint device in these devices because these intended uses are well-known and commonly used in the art, often requiring some degree of torsional damping. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        December 1, 2022